Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 1 of 12 PageID #: 45




             EXHIBIT “1”
                        Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 2 of 12 PageID #: 46
                          Government Employees Insurance Company, et al v. Royal Medical, P.C., et al
                                                       Exhibit "1"

Fraud                                                                             Date of     Date of    Code     Amount
                Provider               Claim Number        Document Mailed
Event                                                                             Service     Mailing    Billed    Billed
   1    Royal Medical Imaging, P.C.   0623197290101014   NF-3 / HCFA 1500 Form   3/18/2019    4/1/2019   73221    $878.66
   2    Royal Medical Imaging, P.C.   0623197290101014   NF-3 / HCFA 1500 Form   3/18/2019    4/1/2019   73221    $878.66
   3    Royal Medical Imaging, P.C.   0623197290101014   NF-3 / HCFA 1500 Form   3/18/2019    4/1/2019   73721    $878.66
   4    Royal Medical Imaging, P.C.   0623197290101014   NF-3 / HCFA 1500 Form   4/10/2019   4/19/2019   72141    $879.72
   5    Royal Medical Imaging, P.C.   0623197290101014   NF-3 / HCFA 1500 Form    4/8/2019   5/20/2019   73221    $878.66
   6    Royal Medical Imaging, P.C.   0623197290101014   NF-3 / HCFA 1500 Form    4/8/2019   5/20/2019   72148    $912.00
   7    Royal Medical Imaging, P.C.   0623197290101014   NF-3 / HCFA 1500 Form   5/30/2019   6/24/2019   72148    $912.00
   8    Royal Medical Imaging, P.C.   0623197290101014   NF-3 / HCFA 1500 Form    5/2/2019   6/24/2019   73221    $878.67
   9    Royal Medical Imaging, P.C.   0623197290101014   NF-3 / HCFA 1500 Form   5/16/2019   6/24/2019   73721    $878.67
  10    Royal Medical Imaging, P.C.   0623197290101014   NF-3 / HCFA 1500 Form   5/30/2019   6/27/2019   72141    $879.73
  11    Royal Medical Imaging, P.C.   0655140230101018   NF-3 / HCFA 1500 Form   9/26/2019   11/4/2019   72141    $879.73
  12    Royal Medical Imaging, P.C.   0655140230101018   NF-3 / HCFA 1500 Form   10/1/2019   11/4/2019   73221    $878.67
  13    Royal Medical Imaging, P.C.   0655140230101018   NF-3 / HCFA 1500 Form   10/1/2019   11/4/2019   73721    $878.67
  14    Royal Medical Imaging, P.C.   0563067220101123   NF-3 / HCFA 1500 Form   3/19/2019    4/1/2019   72141    $879.72
  15    Royal Medical Imaging, P.C.   0647685050101010   NF-3 / HCFA 1500 Form   3/21/2019    4/1/2019   72148    $912.00
  16    Royal Medical Imaging, P.C.   0647685050101010   NF-3 / HCFA 1500 Form   3/21/2019    4/1/2019   73221    $878.66
  17    Royal Medical Imaging, P.C.   0654147870101019   NF-3 / HCFA 1500 Form   3/21/2019    4/1/2019   72141    $879.72
  18    Royal Medical Imaging, P.C.   0563067220101123   NF-3 / HCFA 1500 Form   3/19/2019    4/1/2019   73221    $878.66
  19    Royal Medical Imaging, P.C.   0298188560101069   NF-3 / HCFA 1500 Form   3/21/2019    4/1/2019   72148    $912.00
  20    Royal Medical Imaging, P.C.   0563067220101123   NF-3 / HCFA 1500 Form   3/26/2019    4/8/2019   72141    $879.72
  21    Royal Medical Imaging, P.C.   0563067220101123   NF-3 / HCFA 1500 Form   3/26/2019    4/8/2019   73221    $878.66
  22    Royal Medical Imaging, P.C.   0654147870101019   NF-3 / HCFA 1500 Form   3/28/2019    4/8/2019   73221    $878.66
  23    Royal Medical Imaging, P.C.   0654147870101019   NF-3 / HCFA 1500 Form   3/28/2019   4/10/2019   73721    $878.66
  24    Royal Medical Imaging, P.C.   0466951750101033   NF-3 / HCFA 1500 Form   3/27/2019   4/12/2019   73721    $878.66
  25    Royal Medical Imaging, P.C.   0466951750101033   NF-3 / HCFA 1500 Form   3/27/2019   4/12/2019   72141    $879.72
  26    Royal Medical Imaging, P.C.   0466951750101033   NF-3 / HCFA 1500 Form    4/3/2019   4/12/2019   73221    $878.66
  27    Royal Medical Imaging, P.C.   0466951750101033   NF-3 / HCFA 1500 Form   3/27/2019   4/12/2019   73221    $878.66
  28    Royal Medical Imaging, P.C.   0290543630101127   NF-3 / HCFA 1500 Form   3/27/2019   4/12/2019   73221    $878.66
  29    Royal Medical Imaging, P.C.   0290543630101127   NF-3 / HCFA 1500 Form   3/27/2019   4/12/2019   73721    $878.66
  30    Royal Medical Imaging, P.C.   0290543630101127   NF-3 / HCFA 1500 Form   4/10/2019   4/19/2019   72148    $912.00
  31    Royal Medical Imaging, P.C.   0634622870101016   NF-3 / HCFA 1500 Form   4/18/2019   4/29/2019   73221    $878.66
  32    Royal Medical Imaging, P.C.   0634622870101016   NF-3 / HCFA 1500 Form   4/10/2019   4/29/2019   72141    $879.72
  33    Royal Medical Imaging, P.C.   0466951750101033   NF-3 / HCFA 1500 Form   4/17/2019   4/29/2019   73221    $878.66
  34    Royal Medical Imaging, P.C.   0466951750101033   NF-3 / HCFA 1500 Form   4/17/2019   4/29/2019   72148    $912.00
  35    Royal Medical Imaging, P.C.   0654147870101019   NF-3 / HCFA 1500 Form   4/18/2019   4/29/2019   72148    $912.00
  36    Royal Medical Imaging, P.C.   0654147870101019   NF-3 / HCFA 1500 Form   4/18/2019   4/29/2019   73721    $878.66
  37    Royal Medical Imaging, P.C.   0466951750101033   NF-3 / HCFA 1500 Form   4/17/2019   4/29/2019   72148    $912.00
  38    Royal Medical Imaging, P.C.   0122483000101080   NF-3 / HCFA 1500 Form   4/18/2019   4/29/2019   73221    $878.66
  39    Royal Medical Imaging, P.C.   0541527830101026   NF-3 / HCFA 1500 Form   4/15/2019   5/13/2019   72146    $959.60
  40    Royal Medical Imaging, P.C.   0541527830101026   NF-3 / HCFA 1500 Form    4/8/2019   5/13/2019   72141    $879.72
  41    Royal Medical Imaging, P.C.   0634622870101016   NF-3 / HCFA 1500 Form   4/25/2019   5/13/2019   72148    $912.00
  42    Royal Medical Imaging, P.C.   0634622870101016   NF-3 / HCFA 1500 Form    4/9/2019   5/13/2019   73221    $878.66
  43    Royal Medical Imaging, P.C.   0478652100101097   NF-3 / HCFA 1500 Form   4/25/2019   5/13/2019   73221    $878.66
  44    Royal Medical Imaging, P.C.   0117418770101115   NF-3 / HCFA 1500 Form   4/22/2019   5/13/2019   72141    $879.72
  45    Royal Medical Imaging, P.C.   0117418770101115   NF-3 / HCFA 1500 Form   4/15/2019   5/13/2019   73721    $878.66
  46    Royal Medical Imaging, P.C.   0638543660101014   NF-3 / HCFA 1500 Form   4/15/2019   5/13/2019   72148    $912.00
  47    Royal Medical Imaging, P.C.   0638543660101014   NF-3 / HCFA 1500 Form   4/15/2019   5/13/2019   72141    $879.72
  48    Royal Medical Imaging, P.C.   0655627970101026   NF-3 / HCFA 1500 Form   4/30/2019   5/13/2019   73221    $878.66
  49    Royal Medical Imaging, P.C.   0314702520101017   NF-3 / HCFA 1500 Form   4/22/2019   5/13/2019   72148    $912.00
  50    Royal Medical Imaging, P.C.   0314702520101017   NF-3 / HCFA 1500 Form   4/22/2019   5/13/2019   72141    $879.72
  51    Royal Medical Imaging, P.C.   0510252300101177   NF-3 / HCFA 1500 Form   4/24/2019   5/13/2019   72141    $879.72
  52    Royal Medical Imaging, P.C.   0655627970101026   NF-3 / HCFA 1500 Form   4/29/2019   5/13/2019   73721    $878.66
  53    Royal Medical Imaging, P.C.   0655627970101026   NF-3 / HCFA 1500 Form   4/29/2019   5/13/2019   72141    $879.72
  54    Royal Medical Imaging, P.C.   0458234390101089   NF-3 / HCFA 1500 Form   4/25/2019   5/13/2019   72141    $879.72
  55    Royal Medical Imaging, P.C.   0573693480101012   NF-3 / HCFA 1500 Form   4/22/2019   5/13/2019   72141    $879.72
  56    Royal Medical Imaging, P.C.   0122483000101080   NF-3 / HCFA 1500 Form    4/9/2019   5/13/2019   72141    $879.72
                        Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 3 of 12 PageID #: 47
                          Government Employees Insurance Company, et al v. Royal Medical, P.C., et al
                                                       Exhibit "1"

Fraud                                                                             Date of     Date of    Code     Amount
                Provider               Claim Number        Document Mailed
Event                                                                             Service     Mailing    Billed    Billed
  57    Royal Medical Imaging, P.C.   0634622870101016   NF-3 / HCFA 1500 Form   4/25/2019   5/13/2019   72148    $912.00
  58    Royal Medical Imaging, P.C.   0281383220101083   NF-3 / HCFA 1500 Form   4/24/2019   5/13/2019   72141    $879.72
  59    Royal Medical Imaging, P.C.   0541527830101026   NF-3 / HCFA 1500 Form   5/14/2019    6/3/2019   73221    $878.67
  60    Royal Medical Imaging, P.C.   0573693480101012   NF-3 / HCFA 1500 Form   5/13/2019    6/3/2019   73221    $878.67
  61    Royal Medical Imaging, P.C.   0573693480101012   NF-3 / HCFA 1500 Form   5/13/2019    6/3/2019   72148    $912.00
  62    Royal Medical Imaging, P.C.   0510252300101177   NF-3 / HCFA 1500 Form    5/8/2019    6/3/2019   72148    $912.00
  63    Royal Medical Imaging, P.C.   0655627970101026   NF-3 / HCFA 1500 Form   5/13/2019    6/3/2019   72148    $912.00
  64    Royal Medical Imaging, P.C.   0655627970101026   NF-3 / HCFA 1500 Form   5/13/2019    6/3/2019   72141    $879.73
  65    Royal Medical Imaging, P.C.   0210843200101052   NF-3 / HCFA 1500 Form   5/18/2019    6/3/2019   73221    $878.67
  66    Royal Medical Imaging, P.C.   0210843200101052   NF-3 / HCFA 1500 Form   4/25/2019    6/3/2019   72141    $879.73
  67    Royal Medical Imaging, P.C.   0655627970101026   NF-3 / HCFA 1500 Form    5/6/2019    6/3/2019   72146    $959.61
  68    Royal Medical Imaging, P.C.   0591517240101038   NF-3 / HCFA 1500 Form   4/23/2019    6/3/2019   72141    $879.73
  69    Royal Medical Imaging, P.C.   0591517240101038   NF-3 / HCFA 1500 Form    5/7/2019    6/3/2019   72148    $912.00
  70    Royal Medical Imaging, P.C.   0573693480101012   NF-3 / HCFA 1500 Form   4/30/2019    6/3/2019   72146    $959.61
  71    Royal Medical Imaging, P.C.   0159948420101122   NF-3 / HCFA 1500 Form    5/6/2019   6/17/2019   73221    $878.67
  72    Royal Medical Imaging, P.C.   0159948420101122   NF-3 / HCFA 1500 Form    5/6/2019   6/17/2019   72141    $879.73
  73    Royal Medical Imaging, P.C.   0269056190101046   NF-3 / HCFA 1500 Form   5/14/2019   6/17/2019   73221    $878.67
  74    Royal Medical Imaging, P.C.   0269056190101046   NF-3 / HCFA 1500 Form    5/7/2019   6/17/2019   73721    $878.67
  75    Royal Medical Imaging, P.C.   0458234390101089   NF-3 / HCFA 1500 Form   5/28/2019   6/17/2019   72146    $959.61
  76    Royal Medical Imaging, P.C.   0458234390101089   NF-3 / HCFA 1500 Form   5/20/2019   6/17/2019   72148    $912.00
  77    Royal Medical Imaging, P.C.   0191981830101036   NF-3 / HCFA 1500 Form    5/4/2019   6/17/2019   73221    $878.67
  78    Royal Medical Imaging, P.C.   0159948420101122   NF-3 / HCFA 1500 Form   5/14/2019   6/17/2019   73721    $878.67
  79    Royal Medical Imaging, P.C.   0269056190101046   NF-3 / HCFA 1500 Form   5/14/2019   6/17/2019   72141    $879.73
  80    Royal Medical Imaging, P.C.   0269056190101046   NF-3 / HCFA 1500 Form   5/14/2019   6/17/2019   73721    $878.67
  81    Royal Medical Imaging, P.C.   0269056190101046   NF-3 / HCFA 1500 Form    5/7/2019   6/17/2019   73721    $878.67
  82    Royal Medical Imaging, P.C.   0269056190101046   NF-3 / HCFA 1500 Form    5/7/2019   6/17/2019   73221    $878.67
  83    Royal Medical Imaging, P.C.   0639378980101017   NF-3 / HCFA 1500 Form   5/15/2019   6/17/2019   70551    $874.44
  84    Royal Medical Imaging, P.C.   0639378980101017   NF-3 / HCFA 1500 Form   5/14/2019   6/17/2019   73221    $878.67
  85    Royal Medical Imaging, P.C.   0549762030101011   NF-3 / HCFA 1500 Form   5/13/2019   6/17/2019   73221    $878.67
  86    Royal Medical Imaging, P.C.   0641925550101011   NF-3 / HCFA 1500 Form    5/2/2019   6/17/2019   73721    $878.67
  87    Royal Medical Imaging, P.C.   0641925550101011   NF-3 / HCFA 1500 Form    5/2/2019   6/17/2019   72141    $879.73
  88    Royal Medical Imaging, P.C.   0281383220101083   NF-3 / HCFA 1500 Form    5/4/2019   6/17/2019   72141    $879.73
  89    Royal Medical Imaging, P.C.   0549762030101011   NF-3 / HCFA 1500 Form   5/21/2019   6/17/2019   72141    $879.73
  90    Royal Medical Imaging, P.C.   0549762030101011   NF-3 / HCFA 1500 Form   5/21/2019   6/17/2019   72148    $912.00
  91    Royal Medical Imaging, P.C.   0412269650101028   NF-3 / HCFA 1500 Form    5/9/2019   6/17/2019   73221    $878.67
  92    Royal Medical Imaging, P.C.   0412269650101028   NF-3 / HCFA 1500 Form    5/2/2019   6/17/2019   72141    $879.73
  93    Royal Medical Imaging, P.C.   0412269650101028   NF-3 / HCFA 1500 Form   5/22/2019   6/17/2019   73221    $878.67
  94    Royal Medical Imaging, P.C.   0412269650101028   NF-3 / HCFA 1500 Form   5/22/2019   6/17/2019   72148    $912.00
  95    Royal Medical Imaging, P.C.   0541527830101026   NF-3 / HCFA 1500 Form   5/29/2019   6/17/2019   73221    $878.67
  96    Royal Medical Imaging, P.C.   0117418770101115   NF-3 / HCFA 1500 Form   5/30/2019   6/24/2019   72148    $912.00
  97    Royal Medical Imaging, P.C.   0573693480101012   NF-3 / HCFA 1500 Form   5/20/2019   6/24/2019   73221    $878.67
  98    Royal Medical Imaging, P.C.   0613812480101010   NF-3 / HCFA 1500 Form    6/1/2019   6/24/2019   73721    $878.67
  99    Royal Medical Imaging, P.C.   0613812480101010   NF-3 / HCFA 1500 Form    6/1/2019   6/24/2019   72148    $912.00
 100    Royal Medical Imaging, P.C.   0159948420101122   NF-3 / HCFA 1500 Form    6/4/2019   6/24/2019   72148    $912.00
 101    Royal Medical Imaging, P.C.   0269056190101046   NF-3 / HCFA 1500 Form    6/5/2019   6/24/2019   72148    $912.00
 102    Royal Medical Imaging, P.C.   0648323790101012   NF-3 / HCFA 1500 Form   5/21/2019   6/24/2019   73221    $878.67
 103    Royal Medical Imaging, P.C.   0281383220101083   NF-3 / HCFA 1500 Form    6/1/2019   6/24/2019   72148    $912.00
 104    Royal Medical Imaging, P.C.   0523919320101073   NF-3 / HCFA 1500 Form   5/21/2019   6/24/2019   73221    $878.67
 105    Royal Medical Imaging, P.C.   0172231780101070   NF-3 / HCFA 1500 Form    6/5/2019   6/24/2019   73221    $878.67
 106    Royal Medical Imaging, P.C.   0172231780101070   NF-3 / HCFA 1500 Form    6/5/2019   6/24/2019   72148    $912.00
 107    Royal Medical Imaging, P.C.   0172231780101070   NF-3 / HCFA 1500 Form    6/5/2019   6/24/2019   72148    $912.00
 108    Royal Medical Imaging, P.C.   0172231780101070   NF-3 / HCFA 1500 Form   5/16/2019   6/24/2019   72141    $879.73
 109    Royal Medical Imaging, P.C.   0172231780101070   NF-3 / HCFA 1500 Form   5/15/2019   6/24/2019   73721    $878.67
 110    Royal Medical Imaging, P.C.   0172231780101070   NF-3 / HCFA 1500 Form   5/15/2019   6/24/2019   72141    $879.73
 111    Royal Medical Imaging, P.C.   0613812480101010   NF-3 / HCFA 1500 Form   5/18/2019   6/24/2019   73221    $878.67
 112    Royal Medical Imaging, P.C.   0172231780101070   NF-3 / HCFA 1500 Form   6/12/2019   6/24/2019   73221    $878.67
                        Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 4 of 12 PageID #: 48
                          Government Employees Insurance Company, et al v. Royal Medical, P.C., et al
                                                       Exhibit "1"

Fraud                                                                             Date of     Date of    Code     Amount
                Provider               Claim Number        Document Mailed
Event                                                                             Service     Mailing    Billed    Billed
 113    Royal Medical Imaging, P.C.   0172231780101070   NF-3 / HCFA 1500 Form    6/5/2019   6/24/2019   73221    $878.67
 114    Royal Medical Imaging, P.C.   0281383220101083   NF-3 / HCFA 1500 Form    6/5/2019   6/24/2019   72148    $912.00
 115    Royal Medical Imaging, P.C.   0544470520101039   NF-3 / HCFA 1500 Form   5/20/2019   6/24/2019   73221    $878.67
 116    Royal Medical Imaging, P.C.   0269056190101046   NF-3 / HCFA 1500 Form   5/28/2019   6/24/2019   72141    $879.73
 117    Royal Medical Imaging, P.C.   0269056190101046   NF-3 / HCFA 1500 Form   5/20/2019   6/24/2019   73221    $878.67
 118    Royal Medical Imaging, P.C.   0544470520101039   NF-3 / HCFA 1500 Form    6/3/2019   6/24/2019   72148    $912.00
 119    Royal Medical Imaging, P.C.   0544470520101039   NF-3 / HCFA 1500 Form    6/3/2019   6/24/2019   72141    $879.73
 120    Royal Medical Imaging, P.C.   0581760150101042   NF-3 / HCFA 1500 Form   5/20/2019   6/24/2019   73221    $878.67
 121    Royal Medical Imaging, P.C.   0629944640101044   NF-3 / HCFA 1500 Form   5/20/2019   6/24/2019   72148    $912.00
 122    Royal Medical Imaging, P.C.   0586384600101075   NF-3 / HCFA 1500 Form   5/29/2019    7/1/2019   72141    $879.73
 123    Royal Medical Imaging, P.C.   0611044460101032   NF-3 / HCFA 1500 Form   5/28/2019    7/1/2019   73221    $878.67
 124    Royal Medical Imaging, P.C.   0611044460101032   NF-3 / HCFA 1500 Form   5/28/2019    7/1/2019   73221    $878.67
 125    Royal Medical Imaging, P.C.   0241954760101060   NF-3 / HCFA 1500 Form   6/18/2019    7/1/2019   72148    $912.00
 126    Royal Medical Imaging, P.C.   0241954760101060   NF-3 / HCFA 1500 Form    6/4/2019    7/1/2019   72146    $959.61
 127    Royal Medical Imaging, P.C.   0545680100101022   NF-3 / HCFA 1500 Form   5/30/2019    7/1/2019   72148    $912.00
 128    Royal Medical Imaging, P.C.   0651737960101037   NF-3 / HCFA 1500 Form   5/22/2019    7/1/2019   73721    $878.67
 129    Royal Medical Imaging, P.C.   0651737960101037   NF-3 / HCFA 1500 Form   5/22/2019    7/1/2019   72141    $879.73
 130    Royal Medical Imaging, P.C.   0651737960101037   NF-3 / HCFA 1500 Form   5/30/2019    7/1/2019   72148    $912.00
 131    Royal Medical Imaging, P.C.   0660197430101019   NF-3 / HCFA 1500 Form   5/28/2019    7/1/2019   73721    $878.67
 132    Royal Medical Imaging, P.C.   0660197430101019   NF-3 / HCFA 1500 Form   5/28/2019    7/1/2019   72141    $879.73
 133    Royal Medical Imaging, P.C.   0630976990101015   NF-3 / HCFA 1500 Form   5/30/2019    7/1/2019   73221    $878.67
 134    Royal Medical Imaging, P.C.   0241954760101060   NF-3 / HCFA 1500 Form   5/20/2019    7/1/2019   72141    $879.73
 135    Royal Medical Imaging, P.C.   0648323790101012   NF-3 / HCFA 1500 Form    6/4/2019    7/8/2019   73721    $878.67
 136    Royal Medical Imaging, P.C.   0660197430101019   NF-3 / HCFA 1500 Form   6/17/2019    7/8/2019   72148    $912.00
 137    Royal Medical Imaging, P.C.   0586384600101075   NF-3 / HCFA 1500 Form   6/20/2019    7/8/2019   72148    $912.00
 138    Royal Medical Imaging, P.C.   0586384600101075   NF-3 / HCFA 1500 Form   6/20/2019    7/8/2019   73721    $878.67
 139    Royal Medical Imaging, P.C.   0633759690101049   NF-3 / HCFA 1500 Form    6/1/2019    7/8/2019   72148    $912.00
 140    Royal Medical Imaging, P.C.   0369930310101103   NF-3 / HCFA 1500 Form    6/3/2019    7/8/2019   73721    $878.67
 141    Royal Medical Imaging, P.C.   0369930310101103   NF-3 / HCFA 1500 Form    6/3/2019    7/8/2019   73221    $878.67
 142    Royal Medical Imaging, P.C.   0543813660101049   NF-3 / HCFA 1500 Form    6/4/2019    7/8/2019   73721    $878.67
 143    Royal Medical Imaging, P.C.   0543813660101049   NF-3 / HCFA 1500 Form    6/4/2019    7/8/2019   72141    $879.73
 144    Royal Medical Imaging, P.C.   0630976990101015   NF-3 / HCFA 1500 Form   6/19/2019    7/8/2019   72148    $912.00
 145    Royal Medical Imaging, P.C.   0630976990101015   NF-3 / HCFA 1500 Form   6/19/2019    7/8/2019   72141    $879.73
 146    Royal Medical Imaging, P.C.   0660197430101019   NF-3 / HCFA 1500 Form   6/10/2019   7/15/2019   72141    $879.73
 147    Royal Medical Imaging, P.C.   0660197430101019   NF-3 / HCFA 1500 Form   6/10/2019   7/15/2019   73721    $878.67
 148    Royal Medical Imaging, P.C.   0131636540101063   NF-3 / HCFA 1500 Form   6/10/2019   7/15/2019   72141    $879.73
 149    Royal Medical Imaging, P.C.   0131636540101063   NF-3 / HCFA 1500 Form   6/10/2019   7/15/2019   72148    $912.00
 150    Royal Medical Imaging, P.C.   0661301280101017   NF-3 / HCFA 1500 Form   6/11/2019   7/15/2019   73721    $878.67
 151    Royal Medical Imaging, P.C.   0661301280101017   NF-3 / HCFA 1500 Form   6/11/2019   7/15/2019   72141    $879.73
 152    Royal Medical Imaging, P.C.   0526089990101055   NF-3 / HCFA 1500 Form   6/12/2019   7/15/2019   72141    $879.73
 153    Royal Medical Imaging, P.C.   0645515880101017   NF-3 / HCFA 1500 Form   6/12/2019   7/15/2019   73721    $878.67
 154    Royal Medical Imaging, P.C.   0645515880101017   NF-3 / HCFA 1500 Form   6/12/2019   7/15/2019   72141    $879.73
 155    Royal Medical Imaging, P.C.   0175829250101103   NF-3 / HCFA 1500 Form   6/27/2019   7/15/2019   73221    $878.67
 156    Royal Medical Imaging, P.C.   0175829250101103   NF-3 / HCFA 1500 Form   6/27/2019   7/15/2019   72148    $912.00
 157    Royal Medical Imaging, P.C.   0630976990101015   NF-3 / HCFA 1500 Form    6/6/2019   7/15/2019   72141    $879.73
 158    Royal Medical Imaging, P.C.   0645515880101017   NF-3 / HCFA 1500 Form   6/26/2019   7/15/2019   72148    $912.00
 159    Royal Medical Imaging, P.C.   0632523550101023   NF-3 / HCFA 1500 Form   6/22/2019   7/15/2019   73721    $878.67
 160    Royal Medical Imaging, P.C.   0632523550101023   NF-3 / HCFA 1500 Form   6/10/2019   7/15/2019   73221    $878.67
 161    Royal Medical Imaging, P.C.   0661301280101017   NF-3 / HCFA 1500 Form   6/11/2019   7/15/2019   72141    $879.73
 162    Royal Medical Imaging, P.C.   0175829250101103   NF-3 / HCFA 1500 Form   6/12/2019   7/15/2019   72141    $879.73
 163    Royal Medical Imaging, P.C.   0175829250101103   NF-3 / HCFA 1500 Form   6/20/2019   7/15/2019   73221    $878.67
 164    Royal Medical Imaging, P.C.   0611044460101032   NF-3 / HCFA 1500 Form   6/22/2019   7/15/2019   73221    $878.67
 165    Royal Medical Imaging, P.C.   0607809400101029   NF-3 / HCFA 1500 Form   6/27/2019   7/22/2019   72141    $879.73
 166    Royal Medical Imaging, P.C.   0483027670101020   NF-3 / HCFA 1500 Form   6/17/2019   7/22/2019   72146    $959.61
 167    Royal Medical Imaging, P.C.   0483027670101020   NF-3 / HCFA 1500 Form   6/17/2019   7/22/2019   72141    $879.73
 168    Royal Medical Imaging, P.C.   0568739340101044   NF-3 / HCFA 1500 Form   6/17/2019   7/22/2019   73221    $878.67
                        Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 5 of 12 PageID #: 49
                          Government Employees Insurance Company, et al v. Royal Medical, P.C., et al
                                                       Exhibit "1"

Fraud                                                                             Date of     Date of    Code     Amount
                Provider               Claim Number        Document Mailed
Event                                                                             Service     Mailing    Billed    Billed
 169    Royal Medical Imaging, P.C.   0568739340101044   NF-3 / HCFA 1500 Form   6/24/2019   7/22/2019   72141    $879.73
 170    Royal Medical Imaging, P.C.   0483027670101020   NF-3 / HCFA 1500 Form   6/24/2019   7/22/2019   72148    $912.00
 171    Royal Medical Imaging, P.C.   0568739340101044   NF-3 / HCFA 1500 Form    7/1/2019   7/22/2019   72148    $912.00
 172    Royal Medical Imaging, P.C.   0483027670101020   NF-3 / HCFA 1500 Form   6/24/2019   7/22/2019   72148    $912.00
 173    Royal Medical Imaging, P.C.   0483027670101020   NF-3 / HCFA 1500 Form   6/17/2019   7/22/2019   72141    $879.73
 174    Royal Medical Imaging, P.C.   0505338590101022   NF-3 / HCFA 1500 Form   6/24/2019   7/22/2019   73221    $878.67
 175    Royal Medical Imaging, P.C.   0505338590101022   NF-3 / HCFA 1500 Form   6/24/2019   7/22/2019   73218    $878.67
 176    Royal Medical Imaging, P.C.   0464342490101032   NF-3 / HCFA 1500 Form   6/27/2019   7/22/2019   73721    $878.67
 177    Royal Medical Imaging, P.C.   0563437410101052   NF-3 / HCFA 1500 Form   6/19/2019   7/22/2019   72148    $912.00
 178    Royal Medical Imaging, P.C.   0563437410101052   NF-3 / HCFA 1500 Form   6/19/2019   7/22/2019   72141    $879.73
 179    Royal Medical Imaging, P.C.   0550302270101037   NF-3 / HCFA 1500 Form   6/25/2019   7/22/2019   72148    $912.00
 180    Royal Medical Imaging, P.C.   0550302270101037   NF-3 / HCFA 1500 Form   6/25/2019   7/22/2019   72141    $879.73
 181    Royal Medical Imaging, P.C.   0196296380101061   NF-3 / HCFA 1500 Form   6/27/2019   7/22/2019   73721    $878.67
 182    Royal Medical Imaging, P.C.   0196296380101061   NF-3 / HCFA 1500 Form   6/27/2019   7/22/2019   72141    $879.73
 183    Royal Medical Imaging, P.C.   0514351140101045   NF-3 / HCFA 1500 Form   6/20/2019   7/22/2019   73221    $878.67
 184    Royal Medical Imaging, P.C.   0531751350101057   NF-3 / HCFA 1500 Form    7/1/2019   7/22/2019   73721    $878.67
 185    Royal Medical Imaging, P.C.   0531751350101057   NF-3 / HCFA 1500 Form    7/1/2019   7/22/2019   72141    $879.73
 186    Royal Medical Imaging, P.C.   0805042660000001   NF-3 / HCFA 1500 Form   6/20/2019   7/22/2019   72146    $959.61
 187    Royal Medical Imaging, P.C.   0805042660000001   NF-3 / HCFA 1500 Form   6/20/2019   7/22/2019   72141    $879.73
 188    Royal Medical Imaging, P.C.   0369930310101103   NF-3 / HCFA 1500 Form   6/10/2019   7/23/2019   73218    $878.67
 189    Royal Medical Imaging, P.C.   0656163290101016   NF-3 / HCFA 1500 Form   6/18/2019   7/19/2019   73721    $878.67
 190    Royal Medical Imaging, P.C.   0289266170101058   NF-3 / HCFA 1500 Form   6/18/2019   7/19/2019   72148    $912.00
 191    Royal Medical Imaging, P.C.   0289266170101058   NF-3 / HCFA 1500 Form   6/18/2019   7/19/2019   72141    $879.73
 192    Royal Medical Imaging, P.C.   0613812480101010   NF-3 / HCFA 1500 Form    6/1/2019   7/29/2019   73721    $878.67
 193    Royal Medical Imaging, P.C.   0613812480101010   NF-3 / HCFA 1500 Form    6/1/2019   7/29/2019   72148    $912.00
 194    Royal Medical Imaging, P.C.   0613812480101010   NF-3 / HCFA 1500 Form   5/18/2019   7/29/2019   73221    $878.67
 195    Royal Medical Imaging, P.C.   0630976990101015   NF-3 / HCFA 1500 Form   7/12/2019    8/2/2019   72148    $912.00
 196    Royal Medical Imaging, P.C.   0578313520101014   NF-3 / HCFA 1500 Form   7/11/2019    8/2/2019   72141    $879.73
 197    Royal Medical Imaging, P.C.   0523443020101044   NF-3 / HCFA 1500 Form    7/3/2019    8/2/2019   72141    $879.73
 198    Royal Medical Imaging, P.C.   0523443020101044   NF-3 / HCFA 1500 Form    7/3/2019    8/2/2019   73721    $878.67
 199    Royal Medical Imaging, P.C.   0660197430101019   NF-3 / HCFA 1500 Form   6/10/2019    8/5/2019   72141    $879.73
 200    Royal Medical Imaging, P.C.   0660197430101019   NF-3 / HCFA 1500 Form   6/10/2019    8/5/2019   73721    $878.67
 201    Royal Medical Imaging, P.C.   0630976990101015   NF-3 / HCFA 1500 Form    6/6/2019    8/5/2019   72141    $879.73
 202    Royal Medical Imaging, P.C.   0531751350101057   NF-3 / HCFA 1500 Form    7/8/2019    8/2/2019   72148    $912.00
 203    Royal Medical Imaging, P.C.   0531751350101057   NF-3 / HCFA 1500 Form    7/8/2019    8/2/2019   73221    $878.67
 204    Royal Medical Imaging, P.C.   0543813660101049   NF-3 / HCFA 1500 Form    7/3/2019    8/2/2019   72148    $912.00
 205    Royal Medical Imaging, P.C.   0630976990101015   NF-3 / HCFA 1500 Form   6/19/2019    8/5/2019   72148    $912.00
 206    Royal Medical Imaging, P.C.   0630976990101015   NF-3 / HCFA 1500 Form   6/19/2019    8/5/2019   72141    $879.73
 207    Royal Medical Imaging, P.C.   0630976990101015   NF-3 / HCFA 1500 Form   5/30/2019    8/5/2019   73221    $878.67
 208    Royal Medical Imaging, P.C.   0642693740101023   NF-3 / HCFA 1500 Form   7/12/2019    8/2/2019   72141    $879.73
 209    Royal Medical Imaging, P.C.   0196296380101061   NF-3 / HCFA 1500 Form    7/8/2019    8/2/2019   73221    $878.67
 210    Royal Medical Imaging, P.C.   0196296380101061   NF-3 / HCFA 1500 Form    7/8/2019    8/2/2019   72148    $912.00
 211    Royal Medical Imaging, P.C.   0523443020101044   NF-3 / HCFA 1500 Form    7/3/2019    8/2/2019   72141    $879.73
 212    Royal Medical Imaging, P.C.   0659172060101012   NF-3 / HCFA 1500 Form    7/9/2019    8/2/2019   72148    $912.00
 213    Royal Medical Imaging, P.C.   0659172060101012   NF-3 / HCFA 1500 Form    7/9/2019    8/2/2019   72141    $879.73
 214    Royal Medical Imaging, P.C.   0635693900101010   NF-3 / HCFA 1500 Form    7/8/2019    8/2/2019   73221    $878.67
 215    Royal Medical Imaging, P.C.   0660197430101019   NF-3 / HCFA 1500 Form   6/17/2019    8/5/2019   72148    $912.00
 216    Royal Medical Imaging, P.C.   0660197430101019   NF-3 / HCFA 1500 Form   5/28/2019    8/5/2019   73721    $878.67
 217    Royal Medical Imaging, P.C.   0660197430101019   NF-3 / HCFA 1500 Form   5/28/2019    8/5/2019   72141    $879.73
 218    Royal Medical Imaging, P.C.   0659844240101019   NF-3 / HCFA 1500 Form   7/17/2019   8/26/2019   72141    $879.73
 219    Royal Medical Imaging, P.C.   0659844240101019   NF-3 / HCFA 1500 Form   7/17/2019   8/26/2019   72148    $912.00
 220    Royal Medical Imaging, P.C.   0523443020101044   NF-3 / HCFA 1500 Form   7/24/2019   8/26/2019   73721    $878.67
 221    Royal Medical Imaging, P.C.   0523443020101044   NF-3 / HCFA 1500 Form   7/24/2019   8/26/2019   72141    $879.73
 222    Royal Medical Imaging, P.C.   0596988370101020   NF-3 / HCFA 1500 Form    8/8/2019   8/26/2019   73221    $878.67
 223    Royal Medical Imaging, P.C.   0596988370101020   NF-3 / HCFA 1500 Form   7/29/2019   8/26/2019   73221    $878.67
 224    Royal Medical Imaging, P.C.   0278098940101057   NF-3 / HCFA 1500 Form   7/27/2019   8/26/2019   73221    $878.67
                        Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 6 of 12 PageID #: 50
                          Government Employees Insurance Company, et al v. Royal Medical, P.C., et al
                                                       Exhibit "1"

Fraud                                                                             Date of     Date of    Code     Amount
                Provider               Claim Number        Document Mailed
Event                                                                             Service     Mailing    Billed    Billed
 225    Royal Medical Imaging, P.C.   0278098940101057   NF-3 / HCFA 1500 Form   7/27/2019   8/26/2019   72141    $879.73
 226    Royal Medical Imaging, P.C.   0655365870101016   NF-3 / HCFA 1500 Form   7/24/2019   8/26/2019   72148    $912.00
 227    Royal Medical Imaging, P.C.   0655365870101016   NF-3 / HCFA 1500 Form   7/24/2019   8/26/2019   72141    $879.73
 228    Royal Medical Imaging, P.C.   0523443020101044   NF-3 / HCFA 1500 Form   7/24/2019   8/26/2019   73721    $878.67
 229    Royal Medical Imaging, P.C.   0523443020101044   NF-3 / HCFA 1500 Form   7/24/2019   8/26/2019   72148    $912.00
 230    Royal Medical Imaging, P.C.   0648020220101014   NF-3 / HCFA 1500 Form   7/27/2019   8/26/2019   72148    $912.00
 231    Royal Medical Imaging, P.C.   0648020220101014   NF-3 / HCFA 1500 Form   7/20/2019   8/26/2019   72141    $879.73
 232    Royal Medical Imaging, P.C.   0655365870101016   NF-3 / HCFA 1500 Form   7/24/2019   8/26/2019   72148    $912.00
 233    Royal Medical Imaging, P.C.   0655365870101016   NF-3 / HCFA 1500 Form   7/24/2019   8/26/2019   72141    $879.73
 234    Royal Medical Imaging, P.C.   0523443020101044   NF-3 / HCFA 1500 Form   7/24/2019   8/26/2019   73221    $878.67
 235    Royal Medical Imaging, P.C.   0523443020101044   NF-3 / HCFA 1500 Form   7/24/2019   8/26/2019   72148    $912.00
 236    Royal Medical Imaging, P.C.   0628551180101010   NF-3 / HCFA 1500 Form   7/15/2019   8/26/2019   73721    $878.67
 237    Royal Medical Imaging, P.C.   0628551180101010   NF-3 / HCFA 1500 Form   7/15/2019   8/26/2019   73221    $878.67
 238    Royal Medical Imaging, P.C.   0628551180101010   NF-3 / HCFA 1500 Form   7/22/2019   8/26/2019   73721    $878.67
 239    Royal Medical Imaging, P.C.   0628551180101010   NF-3 / HCFA 1500 Form   7/22/2019   8/26/2019   73721    $878.67
 240    Royal Medical Imaging, P.C.   0642693740101023   NF-3 / HCFA 1500 Form   7/29/2019   8/26/2019   72146    $959.61
 241    Royal Medical Imaging, P.C.   0659948230101036   NF-3 / HCFA 1500 Form   7/20/2019   8/26/2019   72141    $879.73
 242    Royal Medical Imaging, P.C.   0596988370101020   NF-3 / HCFA 1500 Form   7/22/2019   8/26/2019   73721    $878.67
 243    Royal Medical Imaging, P.C.   0596988370101020   NF-3 / HCFA 1500 Form   7/22/2019   8/26/2019   72141    $879.73
 244    Royal Medical Imaging, P.C.   0659172060101012   NF-3 / HCFA 1500 Form   7/15/2019   8/26/2019   72148    $912.00
 245    Royal Medical Imaging, P.C.   0659172060101012   NF-3 / HCFA 1500 Form   7/15/2019   8/26/2019   72141    $879.73
 246    Royal Medical Imaging, P.C.   0642693740101023   NF-3 / HCFA 1500 Form    8/5/2019   8/26/2019   72148    $912.00
 247    Royal Medical Imaging, P.C.   0642693740101023   NF-3 / HCFA 1500 Form   7/22/2019   8/26/2019   73221    $878.67
 248    Royal Medical Imaging, P.C.   0659844240101019   NF-3 / HCFA 1500 Form   7/24/2019   8/26/2019   73221    $878.67
 249    Royal Medical Imaging, P.C.   0581320440101037   NF-3 / HCFA 1500 Form   7/20/2019   8/26/2019   72141    $879.73
 250    Royal Medical Imaging, P.C.   0645323380101011   NF-3 / HCFA 1500 Form   7/20/2019   8/26/2019   72141    $879.73
 251    Royal Medical Imaging, P.C.   0645323380101011   NF-3 / HCFA 1500 Form   7/20/2019   8/26/2019   72148    $912.00
 252    Royal Medical Imaging, P.C.   0416457040101065   NF-3 / HCFA 1500 Form   7/23/2019   8/26/2019   73221    $878.67
 253    Royal Medical Imaging, P.C.   0578313520101014   NF-3 / HCFA 1500 Form    8/6/2019   8/26/2019   72148    $912.00
 254    Royal Medical Imaging, P.C.   0578313520101014   NF-3 / HCFA 1500 Form   7/23/2019   8/26/2019   72146    $959.61
 255    Royal Medical Imaging, P.C.   0464342490101032   NF-3 / HCFA 1500 Form   7/23/2019   8/26/2019   72141    $879.73
 256    Royal Medical Imaging, P.C.   0648514950101020   NF-3 / HCFA 1500 Form   7/25/2019   8/26/2019   73721    $878.67
 257    Royal Medical Imaging, P.C.   0599161190101037   NF-3 / HCFA 1500 Form   7/25/2019   8/26/2019   73221    $878.67
 258    Royal Medical Imaging, P.C.   0613684500101050   NF-3 / HCFA 1500 Form   7/29/2019    9/3/2019   72148    $912.00
 259    Royal Medical Imaging, P.C.   0613684500101050   NF-3 / HCFA 1500 Form   7/29/2019    9/3/2019   72141    $879.73
 260    Royal Medical Imaging, P.C.   0663568270101011   NF-3 / HCFA 1500 Form    8/7/2019    9/3/2019   72141    $879.73
 261    Royal Medical Imaging, P.C.   0665682430101015   NF-3 / HCFA 1500 Form   8/13/2019    9/3/2019   73221    $878.67
 262    Royal Medical Imaging, P.C.   0665682430101015   NF-3 / HCFA 1500 Form    8/6/2019    9/3/2019   72141    $879.73
 263    Royal Medical Imaging, P.C.   0655365870101016   NF-3 / HCFA 1500 Form   7/27/2019    9/3/2019   72148    $912.00
 264    Royal Medical Imaging, P.C.   0655365870101016   NF-3 / HCFA 1500 Form   7/27/2019    9/3/2019   72141    $879.73
 265    Royal Medical Imaging, P.C.   0659948230101036   NF-3 / HCFA 1500 Form   7/27/2019    9/3/2019   72148    $912.00
 266    Royal Medical Imaging, P.C.   0659948230101036   NF-3 / HCFA 1500 Form   7/27/2019    9/3/2019   73221    $878.67
 267    Royal Medical Imaging, P.C.   0615405340101029   NF-3 / HCFA 1500 Form   7/27/2019    9/3/2019   73221    $878.67
 268    Royal Medical Imaging, P.C.   0648020220101014   NF-3 / HCFA 1500 Form    8/5/2019    9/3/2019   73721    $878.67
 269    Royal Medical Imaging, P.C.   0648020220101014   NF-3 / HCFA 1500 Form   7/27/2019    9/3/2019   73221    $878.67
 270    Royal Medical Imaging, P.C.   0566083070101045   NF-3 / HCFA 1500 Form   7/29/2019    9/3/2019   72141    $879.73
 271    Royal Medical Imaging, P.C.   0632523550101023   NF-3 / HCFA 1500 Form   7/29/2019    9/3/2019   72148    $912.00
 272    Royal Medical Imaging, P.C.   0632523550101023   NF-3 / HCFA 1500 Form   7/29/2019    9/3/2019   72141    $879.73
 273    Royal Medical Imaging, P.C.   0661033890101018   NF-3 / HCFA 1500 Form    8/7/2019    9/3/2019   73221    $878.67
 274    Royal Medical Imaging, P.C.   0661033890101018   NF-3 / HCFA 1500 Form    8/7/2019    9/3/2019   72148    $912.00
 275    Royal Medical Imaging, P.C.   0661033890101018   NF-3 / HCFA 1500 Form   7/31/2019    9/3/2019   73221    $878.67
 276    Royal Medical Imaging, P.C.   0661033890101018   NF-3 / HCFA 1500 Form   7/31/2019    9/3/2019   72141    $879.73
 277    Royal Medical Imaging, P.C.   0571536940101050   NF-3 / HCFA 1500 Form    8/5/2019    9/3/2019   72141    $879.73
 278    Royal Medical Imaging, P.C.   0571536940101050   NF-3 / HCFA 1500 Form    8/5/2019    9/3/2019   73721    $878.67
 279    Royal Medical Imaging, P.C.   0662308160101016   NF-3 / HCFA 1500 Form   7/31/2019    9/3/2019   72141    $879.73
 280    Royal Medical Imaging, P.C.   0662308160101016   NF-3 / HCFA 1500 Form   7/31/2019    9/3/2019   72148    $912.00
                        Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 7 of 12 PageID #: 51
                          Government Employees Insurance Company, et al v. Royal Medical, P.C., et al
                                                       Exhibit "1"

Fraud                                                                             Date of     Date of    Code     Amount
                Provider               Claim Number        Document Mailed
Event                                                                             Service     Mailing    Billed    Billed
 281    Royal Medical Imaging, P.C.   0523443020101044   NF-3 / HCFA 1500 Form    8/1/2019    9/3/2019   72148    $912.00
 282    Royal Medical Imaging, P.C.   0586384600101075   NF-3 / HCFA 1500 Form   7/25/2019    9/3/2019   73221    $878.67
 283    Royal Medical Imaging, P.C.   0665682430101015   NF-3 / HCFA 1500 Form   8/13/2019    9/3/2019   73221    $878.67
 284    Royal Medical Imaging, P.C.   0665682430101015   NF-3 / HCFA 1500 Form    8/6/2019    9/3/2019   72141    $879.73
 285    Royal Medical Imaging, P.C.   0665682430101015   NF-3 / HCFA 1500 Form   8/13/2019    9/3/2019   73221    $878.67
 286    Royal Medical Imaging, P.C.   0570610310101049   NF-3 / HCFA 1500 Form    8/7/2019    9/3/2019   72141    $879.73
 287    Royal Medical Imaging, P.C.   0665682430101015   NF-3 / HCFA 1500 Form    8/6/2019    9/3/2019   73721    $878.67
 288    Royal Medical Imaging, P.C.   0665682430101015   NF-3 / HCFA 1500 Form    8/6/2019    9/3/2019   72141    $879.73
 289    Royal Medical Imaging, P.C.   0570610310101049   NF-3 / HCFA 1500 Form    8/9/2019    9/3/2019   72141    $879.73
 290    Royal Medical Imaging, P.C.   0283333600101045   NF-3 / HCFA 1500 Form    8/9/2019    9/3/2019   72146    $959.61
 291    Royal Medical Imaging, P.C.   0283333600101045   NF-3 / HCFA 1500 Form    8/9/2019    9/3/2019   72141    $879.73
 292    Royal Medical Imaging, P.C.   0593011610101032   NF-3 / HCFA 1500 Form    8/6/2019    9/3/2019   73721    $878.67
 293    Royal Medical Imaging, P.C.   0593011610101032   NF-3 / HCFA 1500 Form    8/6/2019    9/3/2019   72141    $879.73
 294    Royal Medical Imaging, P.C.   0666479060101012   NF-3 / HCFA 1500 Form   8/10/2019    9/3/2019   72141    $879.73
 295    Royal Medical Imaging, P.C.   0666479060101012   NF-3 / HCFA 1500 Form   8/10/2019    9/3/2019   72148    $912.00
 296    Royal Medical Imaging, P.C.   0571536940101050   NF-3 / HCFA 1500 Form   8/12/2019    9/9/2019   72148    $912.00
 297    Royal Medical Imaging, P.C.   0571536940101050   NF-3 / HCFA 1500 Form   8/12/2019    9/9/2019   73221    $878.67
 298    Royal Medical Imaging, P.C.   0331995060101087   NF-3 / HCFA 1500 Form   8/13/2019    9/9/2019   72141    $879.73
 299    Royal Medical Imaging, P.C.   0293367130101040   NF-3 / HCFA 1500 Form   8/14/2019    9/9/2019   70551    $874.44
 300    Royal Medical Imaging, P.C.   0664398820101025   NF-3 / HCFA 1500 Form   8/20/2019    9/9/2019   72146    $959.61
 301    Royal Medical Imaging, P.C.   0664398820101025   NF-3 / HCFA 1500 Form   8/13/2019    9/9/2019   72141    $879.73
 302    Royal Medical Imaging, P.C.   0331995060101087   NF-3 / HCFA 1500 Form   8/21/2019    9/9/2019   72148    $912.00
 303    Royal Medical Imaging, P.C.   0331995060101087   NF-3 / HCFA 1500 Form   8/21/2019    9/9/2019   73221    $878.67
 304    Royal Medical Imaging, P.C.   0366497770101026   NF-3 / HCFA 1500 Form   8/21/2019    9/9/2019   73221    $878.67
 305    Royal Medical Imaging, P.C.   0366497770101026   NF-3 / HCFA 1500 Form   8/14/2019    9/9/2019   72141    $879.73
 306    Royal Medical Imaging, P.C.   0293367130101040   NF-3 / HCFA 1500 Form   8/21/2019    9/9/2019   73721    $878.67
 307    Royal Medical Imaging, P.C.   0293367130101040   NF-3 / HCFA 1500 Form   8/21/2019    9/9/2019   73221    $878.67
 308    Royal Medical Imaging, P.C.   0550537160101064   NF-3 / HCFA 1500 Form   8/14/2019    9/9/2019   73221    $878.67
 309    Royal Medical Imaging, P.C.   0665902980101011   NF-3 / HCFA 1500 Form   8/13/2019    9/9/2019   73221    $878.67
 310    Royal Medical Imaging, P.C.   0665902980101011   NF-3 / HCFA 1500 Form   8/13/2019    9/9/2019   73221    $878.67
 311    Royal Medical Imaging, P.C.   0665902980101011   NF-3 / HCFA 1500 Form   8/12/2019    9/9/2019   73721    $878.67
 312    Royal Medical Imaging, P.C.   0665902980101011   NF-3 / HCFA 1500 Form   8/12/2019    9/9/2019   73221    $878.67
 313    Royal Medical Imaging, P.C.   0665902980101011   NF-3 / HCFA 1500 Form   8/13/2019    9/9/2019   72141    $879.73
 314    Royal Medical Imaging, P.C.   0630887570101012   NF-3 / HCFA 1500 Form   8/12/2019    9/9/2019   70551    $874.44
 315    Royal Medical Imaging, P.C.   0442033090101186   NF-3 / HCFA 1500 Form   8/12/2019    9/9/2019   70551    $874.44
 316    Royal Medical Imaging, P.C.   0464342490101032   NF-3 / HCFA 1500 Form   8/10/2019    9/9/2019   73721    $878.67
 317    Royal Medical Imaging, P.C.   0606993340101058   NF-3 / HCFA 1500 Form    8/9/2019    9/9/2019   73221    $878.67
 318    Royal Medical Imaging, P.C.   0606993340101058   NF-3 / HCFA 1500 Form    8/9/2019    9/9/2019   73221    $878.67
 319    Royal Medical Imaging, P.C.   0414528020101028   NF-3 / HCFA 1500 Form   8/10/2019    9/9/2019   72146    $959.61
 320    Royal Medical Imaging, P.C.   0587310240101018   NF-3 / HCFA 1500 Form   8/12/2019    9/9/2019   72148    $912.00
 321    Royal Medical Imaging, P.C.   0397988430101060   NF-3 / HCFA 1500 Form   8/15/2019   9/23/2019   73721    $878.67
 322    Royal Medical Imaging, P.C.   0397988430101060   NF-3 / HCFA 1500 Form   8/15/2019   9/23/2019   73721    $878.67
 323    Royal Medical Imaging, P.C.   0468520710101058   NF-3 / HCFA 1500 Form   8/22/2019   9/23/2019   73221    $878.67
 324    Royal Medical Imaging, P.C.   0468520710101058   NF-3 / HCFA 1500 Form   8/22/2019   9/23/2019   73221    $878.67
 325    Royal Medical Imaging, P.C.   0596793790101018   NF-3 / HCFA 1500 Form   8/22/2019   9/23/2019   73221    $878.67
 326    Royal Medical Imaging, P.C.   0596793790101018   NF-3 / HCFA 1500 Form   8/22/2019   9/23/2019   72141    $879.73
 327    Royal Medical Imaging, P.C.   0655100280101029   NF-3 / HCFA 1500 Form   8/26/2019   9/23/2019   72148    $912.00
 328    Royal Medical Imaging, P.C.   0226501380101068   NF-3 / HCFA 1500 Form    9/5/2019   9/23/2019   72146    $959.61
 329    Royal Medical Imaging, P.C.   0226501380101068   NF-3 / HCFA 1500 Form   8/16/2019   9/23/2019   72141    $879.73
 330    Royal Medical Imaging, P.C.   0288855340101138   NF-3 / HCFA 1500 Form   8/24/2019   9/23/2019   72148    $912.00
 331    Royal Medical Imaging, P.C.   0288855340101138   NF-3 / HCFA 1500 Form   8/24/2019   9/23/2019   72141    $879.73
 332    Royal Medical Imaging, P.C.   0534766180101017   NF-3 / HCFA 1500 Form   8/19/2019   9/23/2019   72148    $912.00
 333    Royal Medical Imaging, P.C.   0534766180101017   NF-3 / HCFA 1500 Form   8/19/2019   9/23/2019   72141    $879.73
 334    Royal Medical Imaging, P.C.   0610475070101064   NF-3 / HCFA 1500 Form   8/16/2019   9/23/2019   73721    $878.67
 335    Royal Medical Imaging, P.C.   0610475070101064   NF-3 / HCFA 1500 Form   8/16/2019   9/23/2019   72141    $879.73
 336    Royal Medical Imaging, P.C.   0531611520101033   NF-3 / HCFA 1500 Form    9/3/2019   9/23/2019   73221    $878.67
                        Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 8 of 12 PageID #: 52
                          Government Employees Insurance Company, et al v. Royal Medical, P.C., et al
                                                       Exhibit "1"

Fraud                                                                             Date of     Date of    Code     Amount
                Provider               Claim Number        Document Mailed
Event                                                                             Service     Mailing    Billed    Billed
 337    Royal Medical Imaging, P.C.   0531611520101033   NF-3 / HCFA 1500 Form   8/20/2019   9/23/2019   73221    $878.67
 338    Royal Medical Imaging, P.C.   0531611520101033   NF-3 / HCFA 1500 Form    9/3/2019   9/23/2019   73221    $878.67
 339    Royal Medical Imaging, P.C.   0531611520101033   NF-3 / HCFA 1500 Form   8/20/2019   9/23/2019   73221    $878.67
 340    Royal Medical Imaging, P.C.   0366497770101026   NF-3 / HCFA 1500 Form   8/28/2019   9/23/2019   72148    $912.00
 341    Royal Medical Imaging, P.C.   0558528500101064   NF-3 / HCFA 1500 Form   8/28/2019   9/23/2019   72141    $879.73
 342    Royal Medical Imaging, P.C.   0558528500101064   NF-3 / HCFA 1500 Form   8/20/2019   9/23/2019   72148    $912.00
 343    Royal Medical Imaging, P.C.   0442033090101186   NF-3 / HCFA 1500 Form   8/19/2019   9/23/2019   73721    $878.67
 344    Royal Medical Imaging, P.C.   0442033090101186   NF-3 / HCFA 1500 Form   8/19/2019   9/23/2019   73221    $878.67
 345    Royal Medical Imaging, P.C.   0464342490101032   NF-3 / HCFA 1500 Form   8/30/2019   9/23/2019   72148    $912.00
 346    Royal Medical Imaging, P.C.   0464342490101032   NF-3 / HCFA 1500 Form   8/30/2019   9/23/2019   72141    $879.73
 347    Royal Medical Imaging, P.C.   0666479060101012   NF-3 / HCFA 1500 Form   8/19/2019   9/23/2019   73721    $878.67
 348    Royal Medical Imaging, P.C.   0666479060101012   NF-3 / HCFA 1500 Form   8/19/2019   9/23/2019   72146    $959.61
 349    Royal Medical Imaging, P.C.   0567271560101083   NF-3 / HCFA 1500 Form   8/26/2019   9/23/2019   73221    $878.67
 350    Royal Medical Imaging, P.C.   0567271560101083   NF-3 / HCFA 1500 Form   8/26/2019   9/23/2019   73221    $878.67
 351    Royal Medical Imaging, P.C.   0664398820101025   NF-3 / HCFA 1500 Form    9/4/2019   9/23/2019   72148    $912.00
 352    Royal Medical Imaging, P.C.   0664398820101025   NF-3 / HCFA 1500 Form   8/28/2019   9/23/2019   73721    $878.67
 353    Royal Medical Imaging, P.C.   0655100280101029   NF-3 / HCFA 1500 Form   8/26/2019   9/23/2019   72141    $879.73
 354    Royal Medical Imaging, P.C.   0655100280101029   NF-3 / HCFA 1500 Form   8/19/2019   9/23/2019   72146    $959.61
 355    Royal Medical Imaging, P.C.   0359897630101083   NF-3 / HCFA 1500 Form   8/21/2019   9/23/2019   73221    $878.67
 356    Royal Medical Imaging, P.C.   0359897630101083   NF-3 / HCFA 1500 Form   8/21/2019   9/23/2019   73221    $878.67
 357    Royal Medical Imaging, P.C.   0500023560101039   NF-3 / HCFA 1500 Form   8/26/2019   9/23/2019   72141    $879.73
 358    Royal Medical Imaging, P.C.   0500023560101039   NF-3 / HCFA 1500 Form   8/17/2019   9/23/2019   73221    $878.67
 359    Royal Medical Imaging, P.C.   0665682430101015   NF-3 / HCFA 1500 Form   8/30/2019   9/23/2019   72148    $912.00
 360    Royal Medical Imaging, P.C.   0665902980101011   NF-3 / HCFA 1500 Form   8/30/2019   9/23/2019   72148    $912.00
 361    Royal Medical Imaging, P.C.   0665902980101011   NF-3 / HCFA 1500 Form   8/30/2019   9/23/2019   72141    $879.73
 362    Royal Medical Imaging, P.C.   0523443020101044   NF-3 / HCFA 1500 Form   8/26/2019   9/23/2019   73721    $878.67
 363    Royal Medical Imaging, P.C.   0226501380101068   NF-3 / HCFA 1500 Form   8/16/2019   9/23/2019   73721    $878.67
 364    Royal Medical Imaging, P.C.   0226501380101068   NF-3 / HCFA 1500 Form   8/16/2019   9/23/2019   72141    $879.73
 365    Royal Medical Imaging, P.C.   0226501380101068   NF-3 / HCFA 1500 Form   8/23/2019   9/23/2019   72146    $959.61
 366    Royal Medical Imaging, P.C.   0567271560101083   NF-3 / HCFA 1500 Form   8/19/2019   9/23/2019   72141    $879.73
 367    Royal Medical Imaging, P.C.   0359897630101083   NF-3 / HCFA 1500 Form   8/28/2019   9/23/2019   72141    $879.73
 368    Royal Medical Imaging, P.C.   0665902980101011   NF-3 / HCFA 1500 Form   8/20/2019   9/23/2019   72148    $912.00
 369    Royal Medical Imaging, P.C.   0665902980101011   NF-3 / HCFA 1500 Form   8/20/2019   9/23/2019   72141    $879.73
 370    Royal Medical Imaging, P.C.   0392511890101043   NF-3 / HCFA 1500 Form    9/4/2019   9/23/2019   72148    $912.00
 371    Royal Medical Imaging, P.C.   0392511890101043   NF-3 / HCFA 1500 Form    9/4/2019   9/23/2019   72141    $879.73
 372    Royal Medical Imaging, P.C.   0629498000101029   NF-3 / HCFA 1500 Form   8/20/2019   9/23/2019   72148    $912.00
 373    Royal Medical Imaging, P.C.   0629498000101029   NF-3 / HCFA 1500 Form   8/20/2019   9/23/2019   72141    $879.73
 374    Royal Medical Imaging, P.C.   0570610310101049   NF-3 / HCFA 1500 Form   8/28/2019   9/23/2019   72148    $912.00
 375    Royal Medical Imaging, P.C.   0596793790101018   NF-3 / HCFA 1500 Form   8/29/2019   9/24/2019   73221    $878.67
 376    Royal Medical Imaging, P.C.   0606993340101058   NF-3 / HCFA 1500 Form   8/29/2019   9/24/2019   72148    $912.00
 377    Royal Medical Imaging, P.C.   0606993340101058   NF-3 / HCFA 1500 Form   8/17/2019   9/24/2019   72141    $879.73
 378    Royal Medical Imaging, P.C.   0567271560101083   NF-3 / HCFA 1500 Form   8/19/2019   9/24/2019   72141    $879.73
 379    Royal Medical Imaging, P.C.   0567271560101083   NF-3 / HCFA 1500 Form   8/26/2019   9/24/2019   73221    $878.67
 380    Royal Medical Imaging, P.C.   0567271560101083   NF-3 / HCFA 1500 Form   8/26/2019   9/24/2019   73221    $878.67
 381    Royal Medical Imaging, P.C.   0570610310101049   NF-3 / HCFA 1500 Form   8/23/2019   9/24/2019   72148    $912.00
 382    Royal Medical Imaging, P.C.   0392511890101043   NF-3 / HCFA 1500 Form   8/21/2019   9/24/2019   73221    $878.67
 383    Royal Medical Imaging, P.C.   0638528910101021   NF-3 / HCFA 1500 Form   8/15/2019   9/24/2019   72146    $959.61
 384    Royal Medical Imaging, P.C.   0635693900101010   NF-3 / HCFA 1500 Form   7/27/2019    9/3/2019   72148    $912.00
 385    Royal Medical Imaging, P.C.   0635693900101010   NF-3 / HCFA 1500 Form   7/27/2019    9/3/2019   72141    $879.73
 386    Royal Medical Imaging, P.C.   0587310240101018   NF-3 / HCFA 1500 Form   8/29/2019   9/23/2019   72141    $879.73
 387    Royal Medical Imaging, P.C.   0665196450101029   NF-3 / HCFA 1500 Form   8/27/2019   10/7/2019   72148    $912.00
 388    Royal Medical Imaging, P.C.   0665196450101029   NF-3 / HCFA 1500 Form   8/27/2019   10/7/2019   72141    $879.73
 389    Royal Medical Imaging, P.C.   0476355330101075   NF-3 / HCFA 1500 Form    9/3/2019   10/7/2019   72141    $879.73
 390    Royal Medical Imaging, P.C.   0551308610101032   NF-3 / HCFA 1500 Form    9/9/2019   10/7/2019   72148    $912.00
 391    Royal Medical Imaging, P.C.   0551308610101032   NF-3 / HCFA 1500 Form   8/30/2019   10/7/2019   73221    $878.67
 392    Royal Medical Imaging, P.C.   0534899840101059   NF-3 / HCFA 1500 Form   8/29/2019   10/7/2019   73721    $878.67
                        Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 9 of 12 PageID #: 53
                          Government Employees Insurance Company, et al v. Royal Medical, P.C., et al
                                                       Exhibit "1"

Fraud                                                                             Date of     Date of     Code     Amount
                Provider               Claim Number        Document Mailed
Event                                                                             Service     Mailing     Billed    Billed
 393    Royal Medical Imaging, P.C.   0534899840101059   NF-3 / HCFA 1500 Form   8/29/2019   10/7/2019    73721    $878.67
 394    Royal Medical Imaging, P.C.   0597572570101011   NF-3 / HCFA 1500 Form   8/27/2019   10/7/2019    73221    $878.67
 395    Royal Medical Imaging, P.C.   0597572570101011   NF-3 / HCFA 1500 Form   8/27/2019   10/7/2019    73721    $878.67
 396    Royal Medical Imaging, P.C.   0590029910101059   NF-3 / HCFA 1500 Form   8/28/2019   10/7/2019    73221    $878.67
 397    Royal Medical Imaging, P.C.   0587310240101018   NF-3 / HCFA 1500 Form   8/28/2019   10/7/2019    72141    $879.73
 398    Royal Medical Imaging, P.C.   0464342490101032   NF-3 / HCFA 1500 Form   8/30/2019   10/7/2019    73721    $878.67
 399    Royal Medical Imaging, P.C.   0587310240101018   NF-3 / HCFA 1500 Form   8/29/2019   10/7/2019    72141    $879.73
 400    Royal Medical Imaging, P.C.   0464342490101032   NF-3 / HCFA 1500 Form    9/9/2019   10/7/2019    72148    $912.00
 401    Royal Medical Imaging, P.C.   0464342490101032   NF-3 / HCFA 1500 Form    9/9/2019   10/7/2019    72141    $879.73
 402    Royal Medical Imaging, P.C.   0472160800101082   NF-3 / HCFA 1500 Form   8/29/2019   10/7/2019    73721    $878.67
 403    Royal Medical Imaging, P.C.   0472160800101082   NF-3 / HCFA 1500 Form   8/29/2019   10/7/2019    73221    $878.67
 404    Royal Medical Imaging, P.C.   0666479060101012   NF-3 / HCFA 1500 Form   9/17/2019   10/15/2019   73221    $878.67
 405    Royal Medical Imaging, P.C.   0567271560101083   NF-3 / HCFA 1500 Form    9/9/2019   10/15/2019   72148    $912.00
 406    Royal Medical Imaging, P.C.   0601216920101025   NF-3 / HCFA 1500 Form    9/5/2019   10/15/2019   73721    $878.67
 407    Royal Medical Imaging, P.C.   0560666040101018   NF-3 / HCFA 1500 Form   9/18/2019   10/15/2019   73721    $878.67
 408    Royal Medical Imaging, P.C.   0560666040101018   NF-3 / HCFA 1500 Form   9/18/2019   10/15/2019   72141    $879.73
 409    Royal Medical Imaging, P.C.   0591469990101027   NF-3 / HCFA 1500 Form   9/17/2019   10/15/2019   72141    $879.73
 410    Royal Medical Imaging, P.C.   0636736430000001   NF-3 / HCFA 1500 Form   9/20/2019   10/15/2019   72141    $879.73
 411    Royal Medical Imaging, P.C.   0647437000000002   NF-3 / HCFA 1500 Form   9/17/2019   10/15/2019   72141    $879.73
 412    Royal Medical Imaging, P.C.   0646447960101016   NF-3 / HCFA 1500 Form   9/19/2019   10/15/2019   72148    $912.00
 413    Royal Medical Imaging, P.C.   0646447960101016   NF-3 / HCFA 1500 Form   9/19/2019   10/15/2019   72141    $879.73
 414    Royal Medical Imaging, P.C.   0610475070101064   NF-3 / HCFA 1500 Form   9/19/2019   10/15/2019   73221    $878.67
 415    Royal Medical Imaging, P.C.   0610475070101064   NF-3 / HCFA 1500 Form   9/12/2019   10/15/2019   72148    $912.00
 416    Royal Medical Imaging, P.C.   0666479060101012   NF-3 / HCFA 1500 Form    9/6/2019   10/15/2019   72141    $879.73
 417    Royal Medical Imaging, P.C.   0666479060101012   NF-3 / HCFA 1500 Form    9/6/2019   10/15/2019   72148    $912.00
 418    Royal Medical Imaging, P.C.   0591469990101027   NF-3 / HCFA 1500 Form   9/17/2019   10/15/2019   72141    $879.73
 419    Royal Medical Imaging, P.C.   0392511890101043   NF-3 / HCFA 1500 Form   9/26/2019   10/15/2019   72148    $912.00
 420    Royal Medical Imaging, P.C.   0392511890101043   NF-3 / HCFA 1500 Form   9/26/2019   10/15/2019   72141    $879.73
 421    Royal Medical Imaging, P.C.   0472160800101082   NF-3 / HCFA 1500 Form    9/9/2019   10/15/2019   73221    $878.67
 422    Royal Medical Imaging, P.C.   0314956350101048   NF-3 / HCFA 1500 Form   9/18/2019   10/15/2019   72146    $959.61
 423    Royal Medical Imaging, P.C.   0436226810101035   NF-3 / HCFA 1500 Form   9/18/2019   10/15/2019   72141    $879.73
 424    Royal Medical Imaging, P.C.   0137339790101173   NF-3 / HCFA 1500 Form   9/24/2019   10/15/2019   72146    $959.61
 425    Royal Medical Imaging, P.C.   0137339790101173   NF-3 / HCFA 1500 Form   9/17/2019   10/15/2019   72141    $879.73
 426    Royal Medical Imaging, P.C.   0567271560101083   NF-3 / HCFA 1500 Form    9/9/2019   10/15/2019   72148    $912.00
 427    Royal Medical Imaging, P.C.   0665682430101015   NF-3 / HCFA 1500 Form   9/10/2019   10/15/2019   72148    $912.00
 428    Royal Medical Imaging, P.C.   0426699600101089   NF-3 / HCFA 1500 Form   10/2/2019   10/15/2019   72146    $959.61
 429    Royal Medical Imaging, P.C.   0426699600101089   NF-3 / HCFA 1500 Form   9/25/2019   10/15/2019   72148    $912.00
 430    Royal Medical Imaging, P.C.   0426699600101089   NF-3 / HCFA 1500 Form   9/18/2019   10/15/2019   72141    $879.73
 431    Royal Medical Imaging, P.C.   0636736430000001   NF-3 / HCFA 1500 Form   9/27/2019   10/15/2019   73221    $878.67
 432    Royal Medical Imaging, P.C.   0636736430000001   NF-3 / HCFA 1500 Form   9/27/2019   10/15/2019   73221    $878.67
 433    Royal Medical Imaging, P.C.   0141873680101011   NF-3 / HCFA 1500 Form   9/17/2019   10/15/2019   73221    $878.67
 434    Royal Medical Imaging, P.C.   0314956350101048   NF-3 / HCFA 1500 Form   9/11/2019   10/15/2019   72148    $912.00
 435    Royal Medical Imaging, P.C.   0314956350101048   NF-3 / HCFA 1500 Form    9/4/2019   10/15/2019   72141    $879.73
 436    Royal Medical Imaging, P.C.   0421782060101056   NF-3 / HCFA 1500 Form   10/2/2019   10/15/2019   72148    $912.00
 437    Royal Medical Imaging, P.C.   0421782060101056   NF-3 / HCFA 1500 Form   9/16/2019   10/15/2019   72141    $879.73
 438    Royal Medical Imaging, P.C.   0436226810101035   NF-3 / HCFA 1500 Form   9/27/2019   10/15/2019   73221    $878.67
 439    Royal Medical Imaging, P.C.   0436226810101035   NF-3 / HCFA 1500 Form   9/27/2019   10/15/2019   72148    $912.00
 440    Royal Medical Imaging, P.C.   0652122450101013   NF-3 / HCFA 1500 Form   9/27/2019   10/15/2019   72148    $912.00
 441    Royal Medical Imaging, P.C.   0652122450101013   NF-3 / HCFA 1500 Form   9/20/2019   10/15/2019   72141    $879.73
 442    Royal Medical Imaging, P.C.   0668568300000001   NF-3 / HCFA 1500 Form   9/26/2019   10/15/2019   72148    $912.00
 443    Royal Medical Imaging, P.C.   0668568300000001   NF-3 / HCFA 1500 Form   9/26/2019   10/15/2019   73221    $878.67
 444    Royal Medical Imaging, P.C.   0591469990101027   NF-3 / HCFA 1500 Form    9/7/2019   10/15/2019   72141    $879.73
 445    Royal Medical Imaging, P.C.   0665682430101015   NF-3 / HCFA 1500 Form   9/11/2019   10/15/2019   72148    $912.00
 446    Royal Medical Imaging, P.C.   0643367450101072   NF-3 / HCFA 1500 Form   9/18/2019   10/15/2019   73221    $878.67
 447    Royal Medical Imaging, P.C.   0593011610101032   NF-3 / HCFA 1500 Form   9/12/2019   10/15/2019   72148    $912.00
 448    Royal Medical Imaging, P.C.   0593011610101032   NF-3 / HCFA 1500 Form   9/12/2019   10/15/2019   73221    $878.67
                        Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 10 of 12 PageID #: 54
                          Government Employees Insurance Company, et al v. Royal Medical, P.C., et al
                                                       Exhibit "1"

Fraud                                                                             Date of      Date of     Code     Amount
                Provider               Claim Number        Document Mailed
Event                                                                             Service      Mailing     Billed    Billed
 449    Royal Medical Imaging, P.C.   0596793790101018   NF-3 / HCFA 1500 Form   9/12/2019    10/15/2019   72148    $912.00
 450    Royal Medical Imaging, P.C.   0635083730101010   NF-3 / HCFA 1500 Form   9/10/2019    10/15/2019   73221    $878.67
 451    Royal Medical Imaging, P.C.   0635083730101010   NF-3 / HCFA 1500 Form   9/10/2019    10/15/2019   73221    $878.67
 452    Royal Medical Imaging, P.C.   0226501380101068   NF-3 / HCFA 1500 Form    9/5/2019    10/15/2019   72148    $912.00
 453    Royal Medical Imaging, P.C.   0283333600101045   NF-3 / HCFA 1500 Form   9/10/2019    10/15/2019   72148    $912.00
 454    Royal Medical Imaging, P.C.   0283333600101045   NF-3 / HCFA 1500 Form   9/10/2019    10/15/2019   73221    $878.67
 455    Royal Medical Imaging, P.C.   0668568300000001   NF-3 / HCFA 1500 Form   9/18/2019    10/15/2019   72141    $879.73
 456    Royal Medical Imaging, P.C.   0652122450101013   NF-3 / HCFA 1500 Form   9/20/2019    10/15/2019   72141    $879.73
 457    Royal Medical Imaging, P.C.   0652122450101013   NF-3 / HCFA 1500 Form   9/27/2019    10/15/2019   72148    $912.00
 458    Royal Medical Imaging, P.C.   0392511890101043   NF-3 / HCFA 1500 Form   9/19/2019    10/15/2019   73221    $878.67
 459    Royal Medical Imaging, P.C.   0392511890101043   NF-3 / HCFA 1500 Form   9/19/2019    10/15/2019   73721    $878.67
 460    Royal Medical Imaging, P.C.   0647437000000002   NF-3 / HCFA 1500 Form   9/25/2019    10/15/2019   72148    $912.00
 461    Royal Medical Imaging, P.C.   0647437000000002   NF-3 / HCFA 1500 Form   9/25/2019    10/15/2019   73221    $878.67
 462    Royal Medical Imaging, P.C.   0206528490101088   NF-3 / HCFA 1500 Form    9/5/2019    10/15/2019   72141    $879.73
 463    Royal Medical Imaging, P.C.   0206528490101088   NF-3 / HCFA 1500 Form    9/5/2019    10/15/2019   72148    $912.00
 464    Royal Medical Imaging, P.C.   0610475070101064   NF-3 / HCFA 1500 Form   9/19/2019    10/15/2019   72148    $912.00
 465    Royal Medical Imaging, P.C.   0226501380101068   NF-3 / HCFA 1500 Form   9/12/2019    10/15/2019   72148    $912.00
 466    Royal Medical Imaging, P.C.   0656776840101010   NF-3 / HCFA 1500 Form    9/9/2019    10/15/2019   72141    $879.73
 467    Royal Medical Imaging, P.C.   0421782060101056   NF-3 / HCFA 1500 Form    9/9/2019    10/15/2019   73721    $878.67
 468    Royal Medical Imaging, P.C.   0421782060101056   NF-3 / HCFA 1500 Form    9/9/2019    10/15/2019   73221    $878.67
 469    Royal Medical Imaging, P.C.   0610475070101064   NF-3 / HCFA 1500 Form   9/26/2019    10/16/2019   73221    $878.67
 470    Royal Medical Imaging, P.C.   0311320220101055   NF-3 / HCFA 1500 Form   9/16/2019    10/16/2019   72141    $879.73
 471    Royal Medical Imaging, P.C.   0311320220101055   NF-3 / HCFA 1500 Form   9/16/2019    10/16/2019   72148    $912.00
 472    Royal Medical Imaging, P.C.   0601216920101025   NF-3 / HCFA 1500 Form    9/5/2019    10/17/2019   73221    $878.67
 473    Royal Medical Imaging, P.C.   0496841960101120   NF-3 / HCFA 1500 Form   9/26/2019    11/4/2019    73721    $878.67
 474    Royal Medical Imaging, P.C.   0496841960101120   NF-3 / HCFA 1500 Form   9/26/2019    11/4/2019    72141    $879.73
 475    Royal Medical Imaging, P.C.   0608066220101016   NF-3 / HCFA 1500 Form   10/2/2019    11/4/2019    73721    $878.67
 476    Royal Medical Imaging, P.C.   0662991530000001   NF-3 / HCFA 1500 Form   9/26/2019    11/4/2019    73221    $878.67
 477    Royal Medical Imaging, P.C.   0213280310101085   NF-3 / HCFA 1500 Form   9/26/2019    11/4/2019    72141    $879.73
 478    Royal Medical Imaging, P.C.   0358985120101093   NF-3 / HCFA 1500 Form   10/2/2019    11/4/2019    72141    $879.73
 479    Royal Medical Imaging, P.C.   0102965110101111   NF-3 / HCFA 1500 Form   9/26/2019    11/4/2019    73221    $878.67
 480    Royal Medical Imaging, P.C.   0543185030101012   NF-3 / HCFA 1500 Form   10/1/2019    11/4/2019    72148    $912.00
 481    Royal Medical Imaging, P.C.   0543185030101012   NF-3 / HCFA 1500 Form   10/1/2019    11/4/2019    73221    $878.67
 482    Royal Medical Imaging, P.C.   0608066220101016   NF-3 / HCFA 1500 Form   10/2/2019    11/4/2019    73721    $878.67
 483    Royal Medical Imaging, P.C.   0608066220101016   NF-3 / HCFA 1500 Form   10/2/2019    11/4/2019    73221    $878.67
 484    Royal Medical Imaging, P.C.   0035382710101132   NF-3 / HCFA 1500 Form   9/26/2019    11/4/2019    72141    $879.73
 485    Royal Medical Imaging, P.C.   0587310240101018   NF-3 / HCFA 1500 Form   9/24/2019    11/4/2019    72148    $912.00
 486    Royal Medical Imaging, P.C.   0587310240101018   NF-3 / HCFA 1500 Form   9/24/2019    11/4/2019    72141    $879.73
 487    Royal Medical Imaging, P.C.   0456590500101035   NF-3 / HCFA 1500 Form   10/2/2019    11/4/2019    73721    $878.67
 488    Royal Medical Imaging, P.C.   0313899730101067   NF-3 / HCFA 1500 Form   9/26/2019    11/4/2019    72148    $912.00
 489    Royal Medical Imaging, P.C.   0476355330101075   NF-3 / HCFA 1500 Form   9/24/2019    11/4/2019    72148    $912.00
 490    Royal Medical Imaging, P.C.   0096947670101409   NF-3 / HCFA 1500 Form   9/23/2019    11/4/2019    73721    $878.67
 491    Royal Medical Imaging, P.C.   0560666040101018   NF-3 / HCFA 1500 Form   9/30/2019    11/4/2019    72148    $912.00
 492    Royal Medical Imaging, P.C.   0560666040101018   NF-3 / HCFA 1500 Form   9/30/2019    11/4/2019    73221    $878.67
 493    Royal Medical Imaging, P.C.   0543185030101012   NF-3 / HCFA 1500 Form   9/24/2019    11/4/2019    72141    $879.73
 494    Royal Medical Imaging, P.C.   0543185030101012   NF-3 / HCFA 1500 Form   9/24/2019    11/4/2019    73721    $878.67
 495    Royal Medical Imaging, P.C.   0577084140000001   NF-3 / HCFA 1500 Form   10/2/2019    11/5/2019    72141    $879.73
 496    Royal Medical Imaging, P.C.   0577084140000001   NF-3 / HCFA 1500 Form   10/10/2019   11/5/2019    72148    $912.00
 497    Royal Medical Imaging, P.C.   0428213810101066   NF-3 / HCFA 1500 Form   9/24/2019    11/11/2019   72141    $879.73
 498    Royal Medical Imaging, P.C.   0597736890101049   NF-3 / HCFA 1500 Form   10/8/2019    11/11/2019   73221    $878.67
 499    Royal Medical Imaging, P.C.   0636736430000001   NF-3 / HCFA 1500 Form   10/7/2019    11/11/2019   72148    $912.00
 500    Royal Medical Imaging, P.C.   0285979730101079   NF-3 / HCFA 1500 Form   10/7/2019    11/11/2019   73721    $878.67
 501    Royal Medical Imaging, P.C.   0285979730101079   NF-3 / HCFA 1500 Form   10/7/2019    11/11/2019   72146    $959.61
 502    Royal Medical Imaging, P.C.   0358985120101093   NF-3 / HCFA 1500 Form   10/7/2019    11/11/2019   72148    $912.00
 503    Royal Medical Imaging, P.C.   0358985120101093   NF-3 / HCFA 1500 Form   10/7/2019    11/11/2019   73221    $878.67
 504    Royal Medical Imaging, P.C.   0285979730101079   NF-3 / HCFA 1500 Form   10/23/2019   11/11/2019   72141    $879.73
                        Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 11 of 12 PageID #: 55
                          Government Employees Insurance Company, et al v. Royal Medical, P.C., et al
                                                       Exhibit "1"

Fraud                                                                             Date of      Date of     Code     Amount
                Provider               Claim Number        Document Mailed
Event                                                                             Service      Mailing     Billed    Billed
 505    Royal Medical Imaging, P.C.   0285979730101079   NF-3 / HCFA 1500 Form   10/23/2019   11/11/2019   72148    $912.00
 506    Royal Medical Imaging, P.C.   0534766180101017   NF-3 / HCFA 1500 Form   10/7/2019    11/11/2019   72146    $959.61
 507    Royal Medical Imaging, P.C.   0653511210101040   NF-3 / HCFA 1500 Form   10/7/2019    11/11/2019   72141    $879.73
 508    Royal Medical Imaging, P.C.   0653511210101040   NF-3 / HCFA 1500 Form   10/21/2019   11/11/2019   72146    $959.61
 509    Royal Medical Imaging, P.C.   0668797040000002   NF-3 / HCFA 1500 Form   10/7/2019    11/11/2019   73221    $878.67
 510    Royal Medical Imaging, P.C.   0587310240101018   NF-3 / HCFA 1500 Form   10/3/2019    11/11/2019   72148    $912.00
 511    Royal Medical Imaging, P.C.   0102965110101111   NF-3 / HCFA 1500 Form   10/10/2019   11/12/2019   72141    $879.73
 512    Royal Medical Imaging, P.C.   0421782060101056   NF-3 / HCFA 1500 Form   10/14/2019   11/12/2019   72146    $959.61
 513    Royal Medical Imaging, P.C.   0661233750101021   NF-3 / HCFA 1500 Form   10/8/2019    11/12/2019   73221    $878.67
 514    Royal Medical Imaging, P.C.   0563404480000001   NF-3 / HCFA 1500 Form   10/9/2019    11/11/2019   73221    $878.67
 515    Royal Medical Imaging, P.C.   0651128580000001   NF-3 / HCFA 1500 Form   10/8/2019    11/11/2019   72141    $879.73
 516    Royal Medical Imaging, P.C.   0591517240101038   NF-3 / HCFA 1500 Form   10/8/2019    11/11/2019   73221    $878.67
 517    Royal Medical Imaging, P.C.   0343925020101056   NF-3 / HCFA 1500 Form   10/16/2019   11/22/2019   72141    $879.73
 518    Royal Medical Imaging, P.C.   0604366000101020   NF-3 / HCFA 1500 Form   10/14/2019   11/22/2019   72141    $879.73
 519    Royal Medical Imaging, P.C.   0670352160000001   NF-3 / HCFA 1500 Form   10/15/2019   11/22/2019   73721    $878.67
 520    Royal Medical Imaging, P.C.   0670352160000001   NF-3 / HCFA 1500 Form   10/15/2019   11/22/2019   73221    $878.67
 521    Royal Medical Imaging, P.C.   0668886960000001   NF-3 / HCFA 1500 Form   10/16/2019   11/22/2019   73721    $878.67
 522    Royal Medical Imaging, P.C.   0395209760101015   NF-3 / HCFA 1500 Form   10/15/2019   11/22/2019   73221    $878.67
 523    Royal Medical Imaging, P.C.   0395209760101015   NF-3 / HCFA 1500 Form   10/15/2019   11/22/2019   73721    $878.67
 524    Royal Medical Imaging, P.C.   0177302740101041   NF-3 / HCFA 1500 Form   10/9/2019    11/22/2019   73721    $878.67
 525    Royal Medical Imaging, P.C.   0177302740101041   NF-3 / HCFA 1500 Form   10/18/2019   11/22/2019   72141    $879.73
 526    Royal Medical Imaging, P.C.   0471680200101052   NF-3 / HCFA 1500 Form   10/7/2019    11/11/2019   72141    $879.73
 527    Royal Medical Imaging, P.C.   0471680200101052   NF-3 / HCFA 1500 Form   10/17/2019   11/11/2019   72148    $912.00
 528    Royal Medical Imaging, P.C.   0330486640101038   NF-3 / HCFA 1500 Form   10/17/2019   11/29/2019   72146    $959.61
 529    Royal Medical Imaging, P.C.   0491044960101073   NF-3 / HCFA 1500 Form   10/22/2019   11/29/2019   73721    $878.67
 530    Royal Medical Imaging, P.C.   0491044960101073   NF-3 / HCFA 1500 Form   10/29/2019   11/29/2019   72141    $879.73
 531    Royal Medical Imaging, P.C.   0597572570101011   NF-3 / HCFA 1500 Form   10/22/2019   11/29/2019   72148    $912.00
 532    Royal Medical Imaging, P.C.   0597572570101011   NF-3 / HCFA 1500 Form   10/22/2019   11/29/2019   72141    $879.73
 533    Royal Medical Imaging, P.C.   0662991530000001   NF-3 / HCFA 1500 Form   9/26/2019    11/29/2019   73221    $878.67
 534    Royal Medical Imaging, P.C.   0534716790101049   NF-3 / HCFA 1500 Form   10/22/2019   11/29/2019   73221    $878.67
 535    Royal Medical Imaging, P.C.   0534716790101049   NF-3 / HCFA 1500 Form   10/22/2019   12/2/2019    72141    $879.73
 536    Royal Medical Imaging, P.C.   0137339790101173   NF-3 / HCFA 1500 Form   10/18/2019   12/2/2019    72148    $912.00
 537    Royal Medical Imaging, P.C.   0653511210101040   NF-3 / HCFA 1500 Form   10/21/2019   12/2/2019    72141    $879.73
 538    Royal Medical Imaging, P.C.   0653511210101040   NF-3 / HCFA 1500 Form   10/28/2019   12/2/2019    72148    $912.00
 539    Royal Medical Imaging, P.C.   0441715890101108   NF-3 / HCFA 1500 Form   10/24/2019   12/6/2019    72141    $879.73
 540    Royal Medical Imaging, P.C.   0441715890101108   NF-3 / HCFA 1500 Form   10/24/2019   12/6/2019    72148    $912.00
 541    Royal Medical Imaging, P.C.   0647437000000002   NF-3 / HCFA 1500 Form   10/23/2019   12/6/2019    73721    $878.67
 542    Royal Medical Imaging, P.C.   0141873680101011   NF-3 / HCFA 1500 Form   10/23/2019   12/6/2019    72141    $879.73
 543    Royal Medical Imaging, P.C.   0141873680101011   NF-3 / HCFA 1500 Form   10/23/2019   12/6/2019    73721    $878.67
 544    Royal Medical Imaging, P.C.   0624671730101016   NF-3 / HCFA 1500 Form   10/24/2019   12/6/2019    73721    $878.67
 545    Royal Medical Imaging, P.C.   0624671730101016   NF-3 / HCFA 1500 Form   10/24/2019   12/6/2019    73221    $878.67
 546    Royal Medical Imaging, P.C.   0668886960000001   NF-3 / HCFA 1500 Form   10/24/2019   12/6/2019    73221    $878.67
 547    Royal Medical Imaging, P.C.   0668886960000001   NF-3 / HCFA 1500 Form   10/24/2019   12/6/2019    73221    $878.67
 548    Royal Medical Imaging, P.C.   0668886960000001   NF-3 / HCFA 1500 Form   10/31/2019   12/6/2019    73721    $878.67
 549    Royal Medical Imaging, P.C.   0668886960000001   NF-3 / HCFA 1500 Form   10/24/2019   12/6/2019    73221    $878.67
 550    Royal Medical Imaging, P.C.   0668886960000001   NF-3 / HCFA 1500 Form   10/24/2019   12/6/2019    73221    $878.67
 551    Royal Medical Imaging, P.C.   0456590500101035   NF-3 / HCFA 1500 Form   10/23/2019   12/6/2019    72141    $879.73
 552    Royal Medical Imaging, P.C.   0456590500101035   NF-3 / HCFA 1500 Form   10/23/2019   12/6/2019    72148    $912.00
 553    Royal Medical Imaging, P.C.   0177302740101041   NF-3 / HCFA 1500 Form   10/24/2019   12/6/2019    73721    $878.67
 554    Royal Medical Imaging, P.C.   0177302740101041   NF-3 / HCFA 1500 Form   10/31/2019   12/6/2019    73221    $878.67
 555    Royal Medical Imaging, P.C.   0604366000101020   NF-3 / HCFA 1500 Form   10/28/2019   12/9/2019    73721    $878.67
 556    Royal Medical Imaging, P.C.   0604366000101020   NF-3 / HCFA 1500 Form   10/28/2019   12/9/2019    72148    $912.00
 557    Royal Medical Imaging, P.C.   0653511210101040   NF-3 / HCFA 1500 Form   10/28/2019   12/9/2019    72148    $912.00
 558    Royal Medical Imaging, P.C.   0110585730101035   NF-3 / HCFA 1500 Form   11/4/2019    12/9/2019    72146    $959.61
 559    Royal Medical Imaging, P.C.   0110585730101035   NF-3 / HCFA 1500 Form   10/28/2019   12/9/2019    72141    $879.73
 560    Royal Medical Imaging, P.C.   0110585730101035   NF-3 / HCFA 1500 Form   10/28/2019   12/9/2019    72148    $912.00
                        Case 1:20-cv-03048-BMC Document 1-3 Filed 07/08/20 Page 12 of 12 PageID #: 56
                          Government Employees Insurance Company, et al v. Royal Medical, P.C., et al
                                                       Exhibit "1"

Fraud                                                                             Date of      Date of     Code     Amount
                Provider               Claim Number        Document Mailed
Event                                                                             Service      Mailing     Billed    Billed
 561    Royal Medical Imaging, P.C.   0401929060101025   NF-3 / HCFA 1500 Form   10/25/2019   12/9/2019    72141    $879.73
 562    Royal Medical Imaging, P.C.   0401929060101025   NF-3 / HCFA 1500 Form   10/25/2019   12/9/2019    72148    $912.00
 563    Royal Medical Imaging, P.C.   0177302740101041   NF-3 / HCFA 1500 Form   10/28/2019   12/9/2019    72148    $912.00
 564    Royal Medical Imaging, P.C.   0144410670000001   NF-3 / HCFA 1500 Form   10/9/2019    11/11/2019   72141    $879.73
 565    Royal Medical Imaging, P.C.   0456590500101035   NF-3 / HCFA 1500 Form   11/11/2019   12/13/2019   73721    $878.67
 566    Royal Medical Imaging, P.C.   0496841960101120   NF-3 / HCFA 1500 Form   11/1/2019    12/13/2019   72148    $912.00
 567    Royal Medical Imaging, P.C.   0496841960101120   NF-3 / HCFA 1500 Form   11/1/2019    12/13/2019   73721    $878.67
 568    Royal Medical Imaging, P.C.   0593979560101031   NF-3 / HCFA 1500 Form   11/4/2019    12/13/2019   72141    $879.73
 569    Royal Medical Imaging, P.C.   0593979560101031   NF-3 / HCFA 1500 Form   11/4/2019    12/13/2019   72148    $912.00
 570    Royal Medical Imaging, P.C.   0435855960000002   NF-3 / HCFA 1500 Form   11/4/2019    12/13/2019   73221    $878.67
 571    Royal Medical Imaging, P.C.   0435855960000002   NF-3 / HCFA 1500 Form   11/4/2019    12/13/2019   73221    $878.67
 572    Royal Medical Imaging, P.C.   0531182910101091   NF-3 / HCFA 1500 Form   11/5/2019    12/13/2019   72141    $879.73
 573    Royal Medical Imaging, P.C.   0531182910101091   NF-3 / HCFA 1500 Form   11/5/2019    12/13/2019   73721    $878.67
 574    Royal Medical Imaging, P.C.   0289107700101047   NF-3 / HCFA 1500 Form   11/5/2019    12/13/2019   72141    $879.73
 575    Royal Medical Imaging, P.C.   0289107700101047   NF-3 / HCFA 1500 Form   11/5/2019    12/13/2019   72148    $912.00
 576    Royal Medical Imaging, P.C.   0667972260000001   NF-3 / HCFA 1500 Form   11/5/2019    12/13/2019   72141    $879.73
 577    Royal Medical Imaging, P.C.   0667972260000001   NF-3 / HCFA 1500 Form   11/5/2019    12/13/2019   73721    $878.67
 578    Royal Medical Imaging, P.C.   0311320220101055   NF-3 / HCFA 1500 Form   11/4/2019    12/13/2019   72146    $959.61
 579    Royal Medical Imaging, P.C.   0664292870101013   NF-3 / HCFA 1500 Form   11/5/2019    12/13/2019   73221    $878.67
 580    Royal Medical Imaging, P.C.   0664292870101013   NF-3 / HCFA 1500 Form   11/5/2019    12/13/2019   73721    $878.67
 581    Royal Medical Imaging, P.C.   0565319310101051   NF-3 / HCFA 1500 Form   11/4/2019    12/13/2019   73221    $878.67
 582    Royal Medical Imaging, P.C.   0608066220101016   NF-3 / HCFA 1500 Form   10/28/2019   12/13/2019   72141    $879.73
 583    Royal Medical Imaging, P.C.   0608066220101016   NF-3 / HCFA 1500 Form   10/28/2019   12/13/2019   72148    $912.00
 584    Royal Medical Imaging, P.C.   0627482700000001   NF-3 / HCFA 1500 Form   10/31/2019   12/13/2019   73221    $878.67
 585    Royal Medical Imaging, P.C.   0627482700000001   NF-3 / HCFA 1500 Form   10/8/2019    12/13/2019   72141    $879.73
 586    Royal Medical Imaging, P.C.   0408529940101141   NF-3 / HCFA 1500 Form   11/7/2019    12/13/2019   72141    $879.73
 587    Royal Medical Imaging, P.C.   0624671730101016   NF-3 / HCFA 1500 Form   10/31/2019   12/13/2019   72141    $879.73
 588    Royal Medical Imaging, P.C.   0624671730101016   NF-3 / HCFA 1500 Form   10/31/2019   12/13/2019   72148    $912.00
 589    Royal Medical Imaging, P.C.   0670598290000001   NF-3 / HCFA 1500 Form   11/6/2019    12/13/2019   73221    $878.67
 590    Royal Medical Imaging, P.C.   0141873680101011   NF-3 / HCFA 1500 Form   10/30/2019   12/13/2019   72148    $912.00
 591    Royal Medical Imaging, P.C.   0603403890101015   NF-3 / HCFA 1500 Form   11/6/2019    12/13/2019   73721    $878.67
 592    Royal Medical Imaging, P.C.   0608066220101016   NF-3 / HCFA 1500 Form   10/28/2019   12/13/2019   72141    $879.73
 593    Royal Medical Imaging, P.C.   0608066220101016   NF-3 / HCFA 1500 Form   10/28/2019   12/13/2019   72148    $912.00
 594    Royal Medical Imaging, P.C.   0651017340000002   NF-3 / HCFA 1500 Form   10/29/2019   12/13/2019   72146    $959.61
 595    Royal Medical Imaging, P.C.   0670352160000001   NF-3 / HCFA 1500 Form   11/7/2019    12/13/2019   72141    $879.73
 596    Royal Medical Imaging, P.C.   0670352160000001   NF-3 / HCFA 1500 Form   11/7/2019    12/13/2019   72148    $912.00
 597    Royal Medical Imaging, P.C.   0358085290101080   NF-3 / HCFA 1500 Form   10/29/2019   12/13/2019   72146    $959.61
 598    Royal Medical Imaging, P.C.   0667972260000001   NF-3 / HCFA 1500 Form   11/6/2019    12/13/2019   72141    $879.73
 599    Royal Medical Imaging, P.C.   0667972260000001   NF-3 / HCFA 1500 Form   11/6/2019    12/13/2019   73721    $878.67
 600    Royal Medical Imaging, P.C.   0491044960101073   NF-3 / HCFA 1500 Form   11/5/2019    12/13/2019   72148    $912.00
 601    Royal Medical Imaging, P.C.   0491044960101073   NF-3 / HCFA 1500 Form   11/5/2019    12/13/2019   73721    $878.67
 602    Royal Medical Imaging, P.C.   0652122450101013   NF-3 / HCFA 1500 Form   10/30/2019   12/13/2019   72146    $959.61
 603    Royal Medical Imaging, P.C.   0534716790101049   NF-3 / HCFA 1500 Form   11/1/2019    12/13/2019   72148    $912.00
 604    Royal Medical Imaging, P.C.   0534716790101049   NF-3 / HCFA 1500 Form   11/1/2019    12/13/2019   72148    $912.00
 605    Royal Medical Imaging, P.C.   0534716790101049   NF-3 / HCFA 1500 Form   11/1/2019    12/13/2019   72141    $879.73
 606    Royal Medical Imaging, P.C.   0289107700101047   NF-3 / HCFA 1500 Form   11/5/2019    1/21/2020    72141    $879.73
 607    Royal Medical Imaging, P.C.   0289107700101047   NF-3 / HCFA 1500 Form   11/5/2019    1/21/2020    72148    $912.00
 608    Royal Medical Imaging, P.C.   0152363880101074   NF-3 / HCFA 1500 Form    2/6/2019    2/18/2019    72148    $912.00
 609    Royal Medical Imaging, P.C.   0152363880101074   NF-3 / HCFA 1500 Form    2/6/2019    2/18/2019    72141    $879.72
 610    Royal Medical Imaging, P.C.   0152363880101074   NF-3 / HCFA 1500 Form   2/13/2019    2/25/2019    73218    $765.99
 611    Royal Medical Imaging, P.C.   0507453930101091   NF-3 / HCFA 1500 Form   2/27/2019    3/12/2019    72148    $912.00
 612    Royal Medical Imaging, P.C.   0608536440101011   NF-3 / HCFA 1500 Form    3/7/2019    3/18/2019    72148    $912.00
